18-13098-mg   Doc 13-1   Filed 11/13/18 Entered 11/13/18 16:01:01   Exhibit A   Pg
                                       1 of 3




                  EXHIBIT A
18-13098-mg           Doc 13-1        Filed 11/13/18 Entered 11/13/18 16:01:01                    Exhibit A      Pg
                                                    2 of 3


                                                                Presentment Date: November 9, 2018
                                                                           Time: 12:00 p.m.

ROSEN & ASSOCIATES, P.C.
Attorneys for the Debtor
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re                                                                   Chapter 7

Lee Alexander Bressler,                                                 Case No. 18-13098 (MG)

                                    Debtor.
----------------------------------------------------------x


            ORDER, PURSUANT TO RULE 1007 OF THE FEDERAL RULES
       OF BANKRUPTCY PROCEDURE, EXTENDING TIME TO FILE SCHEDULES
                   AND STATEMENT OF FINANCIAL AFFAIRS

                   Upon the Application (the “Application”) of Lee Alexander Bressler, the above-

captioned debtor (the “Debtor”), dated October 26, 2018, by his attorneys Rosen & Associates,

P.C., for (a) the entry of an order, pursuant to Bankruptcy Rule 1007(c), extending the time

within which to file his Schedules and Statements1 and (b) such other and further relief as the

Court deems just and proper, all as more fully set forth in the Application; and the Court having

jurisdiction to consider and determine the Application as a core proceeding in accordance with

28 U.S.C. §§ 157 and 1334; and venue being proper before the Court pursuant to 28 U.S.C §§

1408 and 1409; and it appearing that due and sufficient notice of the Application having been

given; and it appearing that no other or further notice need be given; and the Court having



1
    Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the Motion.
18-13098-mg        Doc 13-1      Filed 11/13/18 Entered 11/13/18 16:01:01               Exhibit A      Pg
                                               3 of 3


determined that the relief sought in the Application is in the best interests of the Debtor, its

estate, creditors, and all parties in interest and that the legal and factual bases set forth in the

Application establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor, it is

                NOW, on motion of Rosen & Associates, P.C., attorneys for the Debtor,

                ORDERED, that notice of the Application was good, adequate and timely and no

other or further notice of the Application is necessary or required and it is further

                ORDERED, that the time within which the Debtor must file his Schedules and

Statements is hereby extended to and including November 12, 2018 without prejudice to the

Debtor’s right to seek additional extensions.

Dated: New York, New York
       ____________, 2018


                                                UNITED STATES BANKRUPTCY JUDGE




                                                    2
